25 F.3d 1055NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
AMERICAN READY MIX, INC., Debtorv.ALBUQUERQUE SAND & GRAVEL, INC. d/b/a American Sand &Gravel, Inc., Debtor.Andrew Leo LOPEZ, Appellant,v.Daniel J. BEHLES, Trustee;  Western Bank, Anthony Tafoya,Debtor in Possession, Appellees.
No. 93-2257.
United States Court of Appeals, Tenth Circuit.
April 28, 1994.
ORDER AND JUDGMENT1

1
Before ANDERSON and KELLY, Circuit Judges, and BELOT,** District Judge.


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Appellant Andrew Leo Lopez, representing himself, challenges an order of the bankruptcy court which approved a stipulated order lifting the automatic stay in the underlying consolidated bankruptcies as to appellee Western Bank so that Western could foreclose on its security interest in some equipment belonging to one of the debtors.  Appellant, formerly a professional employee of the debtors, is not a "person aggrieved" by the order he challenges, and he therefore lacks standing to appeal.   See Lopez v. Behles (In re American Ready Mix, Inc.), 14 F.3d 1497, 1500 (10th Cir.1994)(appellant must demonstrate direct and adverse pecuniary interest in order appealed from).


4
Therefore, this appeal is DISMISSED.


5
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


**
 Honorable Monti L. Belot, District Judge, United States District Court for the District of Kansas, sitting by designation